DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-26 and 28 have been previously cancelled; therefore, Claims 27 and 29-61 remain pending in application 14/463,251.

Allowable Subject Matter
Claims 27 and 29-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to a system for paying a provider of goods or services. Each independent claim identifies the uniquely distinct features “a prepaid SIM card; a logic unit within a network, wherein the logic unit is configured to: maintain a correspondence between a transaction capability of a consumer and an alias; request a temporary email registration ticket from a mobile communication device; receive the temporary email registration ticket sent from the mobile communication device; associate an email address with the alias using the temporary email registration ticket; and email a response to the email address; and the mobile communication device operable to: access the alias for a purchase of a product, wherein: the alias is associated with the consumer, there is a one-to-one, immutable correspondence between identification data and the alias, and Page 2 of 12DOCKET No. 25729US04 the alias is configured such that a relationship between the alias and payment information is maintained within the network that is external to the provider; generate a purchase request for the product; transmit the purchase request with the alias to the provider, wherein the purchase request is anonymized with respect to the provider, and wherein the alias is associated with the identification data by a computing component of the network, and wherein the identification data is not accessible to the provider; and receive the response from the provider, wherein the response received by the mobile communication device comprises a verification of a payment by the consumer, and wherein the payment is debited from the prepaid SIM card.”  The closest prior art, Nordman et al. (US 2002/0174073 A1), Singhal (US 6,938,022), Mills (US 5,915,225) disclose(s) conventional systems/ methods for paying for goods or services.  However, Nordman, Singhal, and Mills (singularly or in combination) fail to anticipate or render the above underlined limitations obvious.

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 51-61 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 51-61 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 51-61 are directed toward a process (method).  Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 51-61 are directed toward the judicial exception of an abstract idea.  Independent claim 51 is directed specifically to the abstract idea of paying a provider of goods or services.  
Regarding independent claim 51, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A method for paying a provider of goods or services, wherein the method comprises: 
storing a transaction capability of a consumer in a logic unit within a network, wherein the logic unit is configured to relate the transaction capability with an alias; 
accessing the alias for a purchase of a product, wherein the alias is configured such that a relationship between the alias and payment information is maintained within the network that is external to the provider; generating a purchase request for the product; 
transmitting the purchase request with the alias to the provider; and 
receiving a response from the provider, wherein the response comprises a verification of a payment by the consumer, and wherein the payment is debited from a consumer's prepaid SIM card via a mobile communication device
As the underlined claim limitations above demonstrate, independent claim 51 is directed to the abstract idea of Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)). 
Dependent claims 52-61 provide further details to the abstract idea of claim 51 regarding the received data; therefore, these claims include mental processes and certain methods of organizing human activities for similar reasons provided above for claim 51. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 51-61 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “logic unit”, a “mobile communication device”, a “network” that is external to the provider, and “a prepaid SIM card”. However, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.   Dependent claims 52-61 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims. Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.


Regarding Step 2B, 
Claims 51-61 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “logic unit”, a “mobile communication device”, a “network” that is external to the provider, and “a prepaid SIM card”. However, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Dependent claims 52-61 merely recite further additional embellishments of the abstract idea of independent claim 51 respectively, but these features only serve to further limit the abstract idea of independent claim 51, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in claims 51-61 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 51-61 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 51-61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singhal (US 6,938,022 B1) in view of Mills (US 5,915,225).
As per independent Claim 51, Singhal discloses: a method for paying a provider of goods or services (C4L24-41), wherein the method comprises: 
storing a transaction capability of a consumer in a logic unit within a network, wherein the logic unit is configured to relate the transaction capability with an alias (See at least, Figs.1-5, and corresponding description in the specification); and
access the alias for a purchase of a product (See at least C6L44-67, “Referring to FIGS. 2 and 3A, the information system 12 preferably stores the anonymous identifier 320 of each of the customers 20 in the identifier database 38A.”; C7L1-L9, “The information system 12 preferably assigns and associates a unique sequence number 330 for each anonymous identifier 320. The sequence number 330 can include any number of characters. The sequence number 330 is subsequently used as a reference to save and retrieve the private data 25 of the customer 20 in the identifying database 38B and non-identifying database 38C. The sequence number 330 is also preferably stored with the anonymous identifier 320 in the identifier database 38A.”; C8 L50-67, “FIG. 4 illustrates a preferred anonymous identifier 320 according to the present invention. The anonymous identifier 320 illustrated in FIG. 4 utilizes a single data string 400 that is solely used to verify the user 20 to the information system 12.”; C10 L17-L24, “The anonymous identifier 320 is preferably self-created by the user 20 the first time the user 20 interacts with the information system 12. After the anonymous identifier 320 is created, it is preferably stored in the identifier database 38A by the information system 12. Subsequently the anonymous identifier 320 is used to verify the user 20 to the information system 12 so that the user has access to the private data 25 of the user in the information system 12.”,
wherein the alias is configured such that a relationship between the alias and payment information is maintained within the network that is external to the provider (See at least Figs. 1-6C, C5-C6, and Claims 1-4 and 13, Network configuration taught by Singhal is equivalent to that claimed and taught by Applicant; See also, C6-C8, Customer anonymous identifier);
generating a purchase request for the product; transmitting the purchase request with the alias to the provider (See at least Fig.6C, 8B, 10, and C16-C19); and 
receiving a response from the provider, wherein the response comprises a verification of a payment by the consumer (See at least Figs. 8B, 10, and C16-C19).
While Singhal does disclose the use of handheld (mobile) devices (C1L44-49), which are associated with profile data/ payment data of the user (Fig.2, C5L4-59, C7L20-35). 
Singhal fails to explicitly disclose wherein the payment is debited from a consumer's prepaid SIM card via a mobile communication device.
However, Mills discloses a mobile device with user payment data saved on the device SIM card, and using the payment data for payment transactions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included wherein the payment is debited from a consumer's prepaid SIM card via a mobile communication device, as disclosed by Mills in the system disclosed by Singhal, for the advantage of providing a method/ system for paying a provider of goods or services, with the ability to increase efficiency and effectiveness of the system/ method by incorporating a variety of payment data storage solutions (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claim 52, Singhal discloses wherein the mobile communication device is operable to transmit the purchase request with the alias to a server on the network (See at least Fig. 8B and C18-C19).
As per Claim 53, Singhal discloses wherein at least a portion of the purchase request is encrypted according to the provider (See at least Figs. 6C and 8B, C16 and C18-C19).
As per Claim 54, Singhal discloses wherein the payment by the consumer is maintained anonymously (See at least Figs. 6C and 8B, C16 and C18-C19).
As per Claim 55, Singhal discloses wherein the mobile communication device is operable to display information indicative of the response from the provider (See at least Figs. 6C and 8B, C6, C16, and C18-C19).
As per Claim 56, Singhal discloses wherein the displayed information comprises a time of the purchase request (See at least C6, C16, and C18-C19).
As per Claim 57, Singhal discloses wherein the displayed information comprises an identification of the provider (See at least C6, C16, and C18-C19).
As per Claim 58, Singhal discloses wherein the displayed information comprises the location of the purchase request (See at least C6, C16, and C18-C19).
As per Claim 59, Singhal discloses wherein the purchase request comprises data indicative of a location of the purchase request (See at least C6, C16, and C18-C19).
As per Claim 60, Singhal discloses wherein the purchase request comprises data indicative of the provider (See at least Figs. 6C and 8B, C6, C16, and C18-C19).
As per Claim 61, Singhal discloses wherein the mobile communication device is operable to transmit a registration request to a server, wherein the registration request comprises the payment information of the consumer (See at least Figs. 6C and 8B, C6-C8, Customer Databases – Identifying Database, and C16-C19); and access, as a response to the registration request, an alias corresponding to the payment information (See at least Figs. 6C and 8B, and C16-C19).

Response to Arguments

















































Applicant's arguments filed on 4/26/2022, with respect to Claims 51-61, have been considered but are not persuasive, and/or are moot based on the new grounds of rejection.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. The rejection will remain as FINAL, based on the rejections above.  See MPEP § 706.07(a).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant’s arguments are addressed in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Taaffe, Joanne ("Will mobile take all the credit?", 2000221) – Discloses a transaction system with a pre-paid SIM card (See at least Pg.1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571) 272-6807.  The examiner can normally be reached on M-F 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 19, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629